Citation Nr: 0412281	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected pulmonary disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1977 to 
June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

As set forth hereinbelow, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and her 
representative if further action is required on his part.  



REMAND

In its June 2003 statement of the case, the RO referred to VA 
medical examination reports upon which it relied that are 
either irrelevant or not present in the claims file.  

That is to say, the RO indicated that it relied upon VA 
medical examination reports conducted in August 2002 and 
January 2003.  There are VA medical examination reports of 
record that are so dated.  They do not, however, pertain to 
the lungs.  

The RO, therefore, should clarify whether there are VA 
examination reports dated in August 2002 and/or January 2003 
that pertain to the lungs and, if so, the RO should associate 
those examination reports with the claims file.  

In any event, the RO should schedule another VA pulmonary 
examination that includes pulmonary function test results in 
a format consistent with the VA rating schedule.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO should take appropriate steps 
to clarify whether VA medical examination 
reports pertaining to the lungs dated in 
August 2002 and/or January 2003 exist.  
If so, the examination report(s) should 
be associated with the claims file.  

3.  In any event, the RO should schedule 
a VA pulmonary examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests, 
including pulmonary function tests 
(PFTs), should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examination report must 
include a detailed account of all 
symptoms and manifestations of the 
veteran's pulmonary disability.  The 
examiner should further report the 
percent predicted of FEV-1, FEV-1/FVC and 
DLCO (SB).  Any indications that the 
veteran's complaints are not in accord 
with physical findings on examination 
should be directly addressed and 
discussed in the examination report.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
medical examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Finally, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




